Case 8:20-bk-13014-MW              Doc 209 Filed 09/07/21 Entered 09/07/21 09:22:21                  Desc
                                    Main Document    Page 1 of 4


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                                  FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                            SEP 07 2021
   870 Roosevelt
 5 Irvine, CA 92620                                                        CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                               Central District of California
 6 Facsimile: (949) 333-7778                                               BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11       In re                                                 Case No. 8:20-bk-13014-MW
12       NORTHERN HOLDING, LLC,                                Chapter 7
13                       Debtor.                               ORDER GRANTING APPLICATION BY
                                                               CHAPTER 7 TRUSTEE TO JOINTLY
14                                                             EMPLOY ONYX ASSET ADVISORS,
                                                               LLC AND HILCO REAL ESTATE, LLC
15                                                             AS MARKETING AND SALE AGENT
                                                               FOR THE ESTATE; ACCEPTANCE AND
16                                                             MODIFICATION OF PRIOR
                                                               EMPLOYMENT AND COMPENSATION
17                                                             TERMS FOR HILCO REAL ESTATE, LLC
                                                               IN SUPPORT
18
                                                                   ▪  EXHIBIT ATTACHED
19                                                                    (SIGNATURE PAGE)
                                                               Hearing:
20                                                             Date: August 30, 2021
                                                               Time: 2:00 p.m.
21                                                             Ctrm: 6C1
                                                               Address: 411 W. Fourth Street, Santa Ana,
22                                                             CA 92701
23

24               On August 30, 2021, at 2:00 p.m., the unopposed application (the “Application”) for entry of

25 an order authorizing the employment of Onyx Asset Advisors, LLC (“Onyx”) as the Trustee’s and

26 the Estate’s marketing and sale agent in this case pursuant to 11 U.S.C. §§ 327 & 328, and to assume
27

28   1
      Effective as of July 19, 2021, in-person hearing appearances are allowed before Judge Wallace.
     Otherwise, telephonic appearances are permitted pursuant to the Court’s procedures.
                                                       1
Case 8:20-bk-13014-MW           Doc 209 Filed 09/07/21 Entered 09/07/21 09:22:21             Desc
                                 Main Document    Page 2 of 4


 1 and ratify the employment of Hilco Real Estate, LLC (“Hilco”), upon the modified terms as stated in

 2 the Application, filed by Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of

 3 the Bankruptcy Estate (“Estate”) of Northern Holding, LLC (“Debtor”), on July 16, 2021, as Dk. No.

 4 140, was heard before the Honorable Mark S. Wallace, United States Bankruptcy Judge. No

 5 opposition to the Motion was filed. At the hearing, Tinho Mang appeared on behalf of the Trustee.

 6 Reed S. Waddell appeared on behalf of Farm Credit West, FCLA (“FCW”). For the reasons set forth

 7 in the Application, and stated on the record, the Court enters its order as follows:

 8         IT IS ORDERED that:
 9         1.      The Application is granted;
10         2.      The Trustee is authorized to jointly employ Onyx and Hilco as his marketing and sale
11 agents pursuant to 11 U.S.C. § 327(a);

12         3.      Compensation is approved pursuant to 11 U.S.C. §§ 327 and 328 on the modified
13 basis stated in the application, but brokers may only be paid compensation from any sale of the

14 Properties to the extent that FCW agrees to the terms of the sale of such Property; and

15         4.      This Order overrides and supersedes any inconsistent provisions contained in the
16 Hilco Employment Order, Docket No. 95.

17                                                    ###
18
19

20

21

22

23
      Date: September 7, 2021
24

25

26
27

28


                                                       2
Case 8:20-bk-13014-MW   Doc 209 Filed 09/07/21 Entered 09/07/21 09:22:21   Desc
                         Main Document    Page 3 of 4
Case 8:20-bk-13014-MW        Doc 209 Filed 09/07/21 Entered 09/07/21 09:22:21   Desc
                              Main Document    Page 4 of 4


 1  SIGNATURE PAGE TO ORDER GRANTING APPLICATION BY CHAPTER 7 TRUSTEE TO
    JOINTLY EMPLOY ONYX ASSET ADVISORS, LLC AND HILCO REAL ESTATE, LLC AS
 2 MARKETING AND SALE AGENT FOR THE ESTATE; ACCEPTANCE AND MODIFICATION
   OF PRIOR EMPLOYMENT AND COMPENSATION TERMS FOR HILCO REAL ESTATE, LLC
 3                              IN SUPPORT
 4
     Approved as to Form:
 5

 6
   FRANDZEL ROBINS BLOOM &
 7 CSATO, L.C.

 8
     [See Attached Signature Page]
 9
   ______________________________
10 REED S. WADDELL, Counsel for
   FARM CREDIT WEST, FLCA
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                3
